137 Mich. App. 324 (1984)
358 N.W.2d 10
PEOPLE
v.
KRAMER
Docket No. 72166.
Michigan Court of Appeals.
Decided June 25, 1984.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, George B. Mullison, Prosecuting Attorney, and Thomas J. Rasdale, Assistant Prosecuting Attorney, for the people.
Sheila N. Robertson, Assistant State Appellate Defender, for defendant on appeal.
*325 Before: DANHOF, C.J., and R.B. BURNS and GRIBBS, JJ.
PER CURIAM.
Defendant appeals from a circuit court order directing that, as a condition of probation, he reimburse Bay County for medical costs incurred by the county on his behalf during his incarceration in the county jail. The prosecutor argues that MCL 771.3(4); MSA 28.1133(4) authorizes the court to set any "lawful" condition of probation and thus gives the court broad discretion in setting conditions of probation, including ordering a defendant to pay medical expenses incurred during incarceration. This position, the prosecutor argues, is supported by MCL 801.4 et seq.; MSA 28.1724 et seq., which grants county boards of commissioners the right to seek reimbursement of such expenses from prisoners of county jails. The statute also specifies that a prisoner who refuses to cooperate with a county seeking reimbursement of such expenses shall not receive a reduction of his or her prison term for good conduct. MCL 801.5a(3); MSA 28.1725(1)(3); see also MCL 801.257; MSA 28.1747(7). According to the prosecutor, MCL 801.4 et seq.; MSA 28.1724 et seq. illustrates that the Legislature recognizes that a prisoner can be liable for repayment of medical expenses and, therefore, probation can be lawfully conditioned on repayment of such expenses.
The prosecutor is correct in his contention that judges have considerable discretion in setting conditions of probation. This discretion is limited only by the requirement that the conditions be lawfully and logically related to rehabilitation. People v Johnson, 92 Mich. App. 766; 285 NW2d 453 (1979); People v Pettit, 88 Mich. App. 203; 205; 276 NW2d 878 (1979). However, we believe that requiring *326 defendant to reimburse the county for medical expenses was not a proper condition of probation. In other situations where the Legislature has deemed it appropriate to condition probation on the recovery of expenses incurred on behalf of a defendant by a county, the Legislature has expressly authorized such conditions. MCL 771.3; MSA 28.1133 states that probation may be conditioned on repayment of costs, limited to expenses incurred in prosecuting the defendant or providing the defendant with legal assistance and probationary oversight. It should be noted that the Legislature was clearly aware that medical expenses were often incurred on behalf of prisoners, as it provided the counties with a mechanism for recovering such expenses. MCL 801.4 et seq.; MSA 28.1724 et seq. Furthermore, it provided that the penalty for a failure to cooperate with an attempt to recover such expenses is the inability to use good-conduct time to reduce a sentence.
The absence of any express authorization by the Legislature to condition probation on a defendant's reimbursement of medical expenses incurred on his behalf by a county when express authorization was given to condition probation on the recovery of other expenses, coupled with the fact that the Legislature has provided counties with a mechanism for recovering such expenses and a specific penalty for failure to cooperate in a county's attempt to recover such expenses, leads us to the opinion that the Legislature did not intend the reimbursement of medical expenses to be a proper condition of probation. Thus, we must reject the prosecutor's argument and vacate that portion of the probation order requiring reimbursement of medical expenses.
Sentence vacated in part.